Case 2:18-cr-20800-SJM-APP ECF No. 286, PageID.2025 Filed 05/19/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:18-cr-20800
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 D-1 RAJENDRA BOTHRA,
 D-2 ERIC BACKOS,
 D-3 GANIU EDU,
 D-4 DAVID LEWIS,
 D-5 CHRISTOPER RUSSO,
 D-6 RONALD KUFNER,

             Defendants.
                                    /

                   ORDER GRANTING MOTION
      TO ADJOURN TRIAL [284] AND FINDING EXCLUDABLE DELAY

      Defendants are charged with a large-scale scheme of fraudulent healthcare

billing practices and unlawful prescribing of prescription-drug controlled substances.

ECF 1, PgID 1–2. The indictment alleged the submission of nearly $470 million in

improper insurance claims and dispensation of over thirteen million doses of

Schedule II drugs. Id. at 2. The final pretrial conference, plea date, and trial date

have been moved several times in light of the COVID-19 pandemic and were most

recently set in May and June of 2021. ECF 255. The United States and Defendants

Backos, Edu, Lewis, Russo, and Kufner jointly move the Court to adjourn the trial

date to November 2021. ECF 284. Defendant Bothra opposed this motion. ECF 285.

But due to the ongoing effects of the COVID-19 pandemic and inability of the Court




                                          1
Case 2:18-cr-20800-SJM-APP ECF No. 286, PageID.2026 Filed 05/19/21 Page 2 of 3




hold any in-person jury trials at this time these scheduled dates will be adjourned.

See E.D. Mich. 20-AO-039.

         The Court will therefore grant the United States and Defendants' joint motion

in part and adjourn the case until September 2021 or as soon as jury trials are able

to begin in the courthouse. ECF 284. The Court finds that the period until September

2021 constitutes excusable delay pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(i),

finding that ends of justice served by delaying this trial, namely the ongoing COVID-

19 pandemic, outweigh the best interest of the public and the defendant in a speedy

trial.

         The Court knows that in-person matters are slowly beginning to take place in

the Detroit federal courthouse. The Court will endeavor to prioritize trial of this case

in September 2021. Counsel are specifically advised that once the firm trial date is

announced, no motions for adjournment will be considered under any circumstances.

Accordingly, the Court strongly advises the parties to ready for trial now, so as not to

be unprepared when the case is called for jury trial.

         WHEREFORE, it is hereby ORDERED that the joint motion to adjourn the

trial [284] is GRANTED IN PART, and that the trial is ADJOURNED until

September 2021 or until jury trials are permissible again.

         IT IS FURTHER ORDERED, that the time from the current trial date of

June 8, 2021 until September 28, 2021 shall constitute excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7) because the Court finds that the ends of




                                           2
Case 2:18-cr-20800-SJM-APP ECF No. 286, PageID.2027 Filed 05/19/21 Page 3 of 3




justice served by granting this motion outweigh the best interests of the public and

the defendants in a speedy trial. The following dates will apply:

      Final pretrial conference/plea cut-off date: September 9, 2021 at 10:00 a.m.

      Jury Trial: September 28, 2021 at 9:00 a.m.

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: May 19, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 19, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          3
